Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment dated 16 August 2021 has been fully considered.

Applicant’s amended claims and arguments
	Applicant amended his claim 1 to include the following limitations “at least one shape memory alloy (SMA) actuator wire coupled at one end to the static component and at the other end to the moveable component”, and argued that the applied references fail to teach the newly added limitations.  

Examiner’s response
	The Examiner agrees that the applied references do not teach the newly added limitations.  However, this is clearly new matter.  The only embodiment of this application teaches that limitation “one end to the static component and the other end to the movable component” is figure 3, but figure 3 does not teach “wherein the first and second segments of SMA actuator wire are mechanically coupled together in series at a corner of the static component located where the first and second sides meet, whereby contraction of the segments of SMA actuator wire additively combine to generate a total contraction that moves the moveable component”.  In fact, figure 3 teaches only one SMA wire 302 wrapping around 3 corners.  All other embodiments of this application teach that the SMA wires connected to two static components.  For example, figure 1 

	Thus, the previous rejections have been maintained until the new matter is removed or resolved.  Also, a new reference is found to reject the amended claims.

35 USC 112(a) rejections
Claims 1-7, 11-18, 22-26, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitations “one end to the static component and the other end to the movable component” is clearly new matter. As noted above, the only embodiment of this application teaches that limitation “one end to the static component and the other end to the movable component” is figure 3, but figure 3 does not teach “wherein the first and second segments of SMA actuator wire are mechanically coupled together in series 

35 USC 102(a1) rejections
New reference:
Claim(s) 1-7, 13-16, 17, 18, 22-26, 29, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2015/0304561.
	Regarding independent claim 1, US 2015/0304561 discloses an actuator comprising: a static component (support assembly 50); at least one moveable component (movable assembly 60) moveable relative to the static component 50; at least one shape memory alloy (SMA) actuator wire (note four SMA wires 80) coupled at one end to the static component and at the other end to the moveable component (paragraph 78 clearly discloses one end of the SMA wires 80 connected to crimp 51 of the static component, the other end connected with crimp 61 of the movable component), where a first segment of SMA actuator wire is provided on a first side of the static component, and a second segment of SMA actuator wire is provided on a second side of the static component, the second side being adjacent to the first side (figure 2 clearly shows SMA wires 80 at four sides); wherein the first and second segments of SMA actuator wire 80 are mechanically coupled together in series at a corner of the static component (note crimps 51 at each corner) located where the first and second sides meet, whereby contraction of the segments of SMA actuator wire additively combine to generate a total contraction that moves the moveable component.
	Regarding claims 2-4, 7, note figures 1-2, the flexure components 67 at the corner with unlabeled post corner component with crimps 51, 61.
	Regarding claims 5-6, each SMA wire 80 is continuous at each side of the actuator. The flexure 67 can be considered as a clasp.
	Regarding claims 13-16, note paragraph 78 for connecting of the SMA wires 80, one end of the SMA wires 80 connected to crimp 51 of the static component, the other end connected with crimp 61 of the movable component.
	Regarding claim 17, each flexure element 67 is connected with the movable component 20, 22 of movable apparatus 60.
	Regarding claim 18, elements 20, 22 is an optical component.
Regarding claims 22-23, note two optical components 22 in figure 1. Each of the wires can be independently controlled.
	Regarding claims 24-26, 29, there are four SMA wires 80 at four sides, the SMA wires are connected in series at four corners (note figures 1-2). The movement of 

Previous rejections have been maintained because of new matter rejections:
Claim(s) 1-4, 13-16, 18, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2015/0346507 (Howarth).
	Regarding independent claim 1, Howarth discloses an actuator comprising: a static component 4; at least one moveable component 2 moveable relative to the static component 4; at least one shape memory alloy (SMA) actuator wire 11-14 coupled to the static component and the moveable component, where a first segment of SMA actuator wire is provided on a first side of the static component, and a second segment of SMA actuator wire is provided on a second side of the static component, the second side being adjacent to the first side; wherein the first and second segments of SMA actuator wire 11-14 are mechanically coupled together in series at a corner of the static component (note elements 7-8) located where the first and second sides meet, whereby contraction of the segments of SMA actuator wire additively combine to generate a total contraction that moves the moveable component (note figure 2, paragraphs 25, 26, 45).
	Regarding claims 2-4, note figure 3, elements 5, 11, 17.
	Regarding claims 13-16, note paragraph 40.
	Regarding claim 18, note paragraph 3.
	
1, 5, 6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2011/0102920 (Shyu).
	Regarding independent claim 1, Shyu discloses an actuator comprising: a static component 24; at least one moveable component 21 moveable relative to the static component 24; at least one shape memory alloy (SMA) actuator wire 10 coupled to the static component and the moveable component, where a first segment of SMA actuator wire is provided on a first side of the static component, and a second segment of SMA actuator wire is provided on a second side of the static component, the second side being adjacent to the first side; wherein the first and second segments of SMA actuator wire 10 are mechanically coupled together in series at a corner (11) of the static component (note elements 25 connecting the wires with the lens 21) located where the first and second sides meet, whereby contraction of the segments of SMA actuator wire additively combine to generate a total contraction that moves the moveable component (note figure note figure 7).

	Regarding claims 5-6, note figure 8, element 10.

35 USC 103(a) rejections

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


New rejections:
Claims 11 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0304561) in view of US 2014/0060036 (Gao).  2015/0304561 teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that pulley wheels are used with SMA segments.  Gao teaches that it’s well known to use pulleys 34 for SMA segments.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide pulleys for SMA segments in US 2015/0304561 as taught by Gao for the purpose of transmitting the motion smoothly.

Claim 12 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0304561 in view of US 2004/112049 (Behrens).  US 2015/0304561 teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the corner are rocking arm.  Behrens teaches that it’s well known to use corners with rocking arms 110.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide rocking arms in US 2015/0304561 as taught by Behrens for the purpose of transmitting the motion to vertical direction.

Previous rejections have been maintained due to new matter: 
s 11 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0346507 (Howarth) in view of US 2014/0060036 (Gao).  Howarth teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that pulley wheels are used with SMA segments.  Gao teaches that it’s well known to use pulleys 34 for SMA segments.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide pulleys for SMA segments in Howarth as taught by Gao for the purpose of transmitting the motion smoothly.

Claim 12 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0346507 (Howarth) in view of US 2004/112049 (Behrens).  Howarth teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the corner are rocking arm.  Behrens teaches that it’s well known to use corners with rocking arms 110.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide rocking arms in Howarth as taught by Behrens for the purpose of transmitting the motion to vertical direction.

Claims 22-23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0346507 (Howarth).  Howarth teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that there are two driven optical elements. (Note MPEP 2144.05, II. Routine Optimization within Prior Art).  MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, In re Williams, 36 F.2d 436, 438 (CCPA KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the number of drive elements in these claims involves only change of proportions or degrees of output elements, or the result of “routine optimization”.  Since Howarth clearly discloses the same SMA actuator, it would have been a “routine optimization” for a person having ordinary skill in the art to drive more than one components in Howarth for the purpose of generating extra outputs.  
Claims 24-26, 29 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0346507 (Howarth) in view of US 2015/0135703 (Eddington).  Howarth teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that 4 SMA segments with 4 corners.  Eddington teaches that it’s well known to use 4 SMA segments with 4 corners.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide 4 SMA segments with 4 corners in Howarth as taught by Eddington for the purpose of transmitting the motion through 4 SMA segments.




Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/24/2021